Matter of Rosero (Commissioner of Labor) (2019 NY Slip Op 01882)





Matter of Rosero (Commissioner of Labor)


2019 NY Slip Op 01882


Decided on March 14, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 14, 2019

527241

[*1]CARLOS ROSERO, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: February 8, 2019

Before: Garry, P.J., Mulvey, Devine, Aarons and Pritzker, JJ.


Cindy R. Katz, Queens Legal Services, Jamaica, for appellant.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 3, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Decision affirmed. No opinion.
Garry, P.J., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.